Case 2:15-cr-20382-VAR-MKM ECF No. 231, PageID.3550 Filed 07/27/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                Case No. 2:15CR20382
                                             Hon. Victoria A. Roberts
v


PAUL NICOLETTI,

                   Defendant
                                    /

                 GOVERNMENT’S RESPONSE TO ORDER
                 REQUIRING SUPPLEMENTAL BRIEFING

      Defendant Paul Nicoletti has been convicted of bank fraud, resulting in a loss

to his victims of approximately $5,299,751.58. At sentencing, he was ordered to

pay restitution in the amount of $5,478,751.581 and a special assessment of $400.

To date, excluding the funds received from TOP, he has paid $92.80. Per standard

procedure, in an effort to collect on the court-ordered restitution and the special

assessment, Nicoletti was placed into the Treasury Offset Program (TOP), whereby

government funds owed him, such as tax refunds, were subjected to offset. Those

monies were forwarded to the Clerk of the Court for payment of restitution and the



1
 See, Government’s Motion to Correct Clerical Error in Amended Judgment (ECR
No. 214) Pursuant to Fed.R.Cr.P. 36 (ECF o. 225, PageID 3485-3489)
                                         1
Case 2:15-cr-20382-VAR-MKM ECF No. 231, PageID.3551 Filed 07/27/21 Page 2 of 5




special assessment. On April 27, 2021 Nicoletti filed an emergency motion,

complaining that he was wrongfully placed into the TOP, that his tax refund had

been improperly sent to the Clerk of the Court, and that the refund should have gone,

in large part, to his wife. Prior to receiving a response from the government, on

April 30, 2021, the court entered an order directing the United States to return funds

that had allegedly been recovered through the TOP (ECF 213), but thereafter,

provided the government an opportunity to file a motion for reconsideration of that

order.

         On May 10, 2021 the government filed a motion for reconsideration, arguing

that (1) the Clerk of the Court, not the Executive Branch, is holding the funds; (2)

the Clerk must hold the funds for six months to prevent an inadvertent windfall to

the defendant or his spouse; (3) because Nicoletti has claimed that the bulk of the

funds being held by the Clerk are attributable to his wife’s earnings, she has the

ability to recover that portion of the refund by way of an administrative claim with

the Internal Revenue Service; (4) the portion of the refund not attributable to

Nicoletti’s wife’s earnings should be applied to the $400 special assessment and the

restitution; (5) the TOP is a mandatory statutory program for the administrative

collection of debt due the United States; and (6) Nicoletti has not shown that he’s

pursued the mandatory administrative review of his claim of wrongful offset.




                                          2
Case 2:15-cr-20382-VAR-MKM ECF No. 231, PageID.3552 Filed 07/27/21 Page 3 of 5




      After the filing of that motion for reconsideration, the court issued an order

directing the government to produce the Administrative Offset Notice informing

Nicoletti that federal payments may be subject to offset or confirm that Nicoletti

received notice. (ECF No. 230; PageID 3549) This is the government’s response to

that order.

      The issuance of the Administrative Offset Notice is an automated process

handled by personnel located in Washington DC. The notice is generated and mailed

based upon information input by that unit. Attached as “Exhibit A” is a copy of the

U.S. Department of Justice Administrative Offset Notice, which notice was mailed,

first class, to Nicoletti’s trial counsel, James Howarth. Although it was not returned

to the government, Howarth’s office has informed the U.S. Attorney’s Office that it

has no record of receiving the notice. Moreover, by the time that the notice was sent,

Howarth had withdrawn as Nicoletti’s counsel.

      However, the local Financial Litigation Unit also sends a letter to defendant,

or defendant’s retained counsel, after sentencing. Attached as “Exhibit B” is a copy

of the letter, which letter was mailed, first class, to Nicoletti’s current counsel Paul

Stablein on or about March 13, 2020. This letter was not returned to the government.

The letter informs counsel that the government intends to enforce the collection of

the restitution, including the potential offset of future income tax refunds.




                                           3
Case 2:15-cr-20382-VAR-MKM ECF No. 231, PageID.3553 Filed 07/27/21 Page 4 of 5




      The appropriate remedy is not an order directing the Clerk to send the

withheld funds to Nicoletti. Nicoletti received actual notice that the government

intended to enforce the collection of the restitution, including but not limited to, the

potential offset of future income tax refunds. On March 17, 2020 he filed his motion

to amend the order of restitution to allow payment of restitution in installments.

(ECF NO. 174, PageID 2770-2773) On July 1, 2020, pursuant to his request, the

court entered an order requiring Nicoletti to immediately begin paying at least $168

per month (10% of his gross monthly income) until he reports to the Bureau of

Prisons. (ECF No. 187, PageID 3180-3185) However, Nicoletti failed to pay any of

the installments until after the government offset his income tax refund. He tendered

his first payment, of $46.40, on June 14, 2021.

      Nicoletti’s challenge to the offset of his income tax refund should have been

directed, in the first instance, to the United States Attorney. His failure to pursue his

administrative remedies limits the Court’s ability to provide him with the relief he

seeks. Bright v. United States Dep’t of Treasury 2018 U.S. Dist. LEXIS 174103 *3

(W.D. Mo.) (relying on United States v. Beulke, 892 F. Supp. 2d 1176 (D. S.D. 2012)

(before seeking redress in federal court, a person who wishes to challenge his or her

referral to TOP must first exhaust administrative remedies) A court order directing

the Clerk to return the withheld funds at this juncture, however, would elevate form

over substance at the expense of the victims of his fraud.

                                           4
Case 2:15-cr-20382-VAR-MKM ECF No. 231, PageID.3554 Filed 07/27/21 Page 5 of 5




       Finally, even if the court is disposed to evaluate Nicoletti’s objection to his

placement into the TOP on the merits, it should require him to make some showing

that retaining the offset funds for application against the funds he owes toward

restitution is improper.


                                               SAIMA S. MOHSIN
                                               Acting United States Attorney

                                         By: s/Jacqueline M. Hotz
                                             Assistant U.S. Attorney
                                             211 W. Fort St., Ste. 2001
                                             Detroit, Michigan 48226
                                             Phone: (313) 226-9108
                                             Email: Jackie.Hotz@usdoj.gov
                                             Mich Bar No.: P35219


                           CERTIFICATE OF SERVICE

      I certify that on July 27, 2021 I filed the foregoing United States Response to

Order Requiring Supplemental Briefing with the Court’s electronic filing system,

which system will send notice of the filing to all counsel of record. I further certify

that on July 27, 2021 I mailed a copy of the foregoing document by first class mail

to Paul Nicoletti, at his address of record.

                                                s/ Jacqueline M. Hotz
                                               JACQUELINE M. HOTZ
                                               Email: Jackie.hotz@usdoj.gov




                                           5
